707 S.E.2d 240 (2011)
PROFILE EAST INVESTMENTS NO. 25, LLC
v.
AMMONS EAST CORPORATION.
No. 466P10.
Supreme Court of North Carolina.
April 7, 2011.
Scott A. Miskimon, Raleigh, for Ammons East Corporation.
*241 Charles E. Raynal, IV, Raleigh, for Profile East Investments No. 25, LLC.

ORDER
Upon consideration of the petition filed on the 25th of October 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."